Citation Nr: 0326331	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  96-50 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for a right shoulder 
disability. 

4.  Entitlement to an increased (compensable) initial rating 
for postoperative residuals of umbilical herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A March 2001 Board decision found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and remanded this issue for additional development.  
A June 2002 RO decision granted service connection for PTSD.  


FINDINGS OF FACT

1.  Peripheral neuropathy did not exist during active service 
or for many years after active service, and is not related to 
active service, including exposure to Agent Orange during 
active service.  

2.  Degenerative disc disease or arthritis of the low back 
did not exist during active service or for many years after 
active service, and is not related to active service.

3.  Constrictive capsulitis of the right shoulder with 
arthritis did not exist during active service or for many 
years after active service, and is not related to active 
service.  

4.  The veteran's service-connected postoperative residuals 
of an umbilical herniorrhaphy are not manifested by any 
residual except a scar that is well healed and there is no 
tenderness to touch.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Degenerative disc disease of the low back with arthritis 
was not incurred in nor aggravated by active service, and 
service incurrence of arthritis may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Constrictive capsulitis of the right shoulder with 
arthritis was not incurred in nor aggravated by active 
service, and service incurrence of arthritis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for a compensable initial evaluation for 
postoperative residuals of umbilical herniorrhaphy have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.10, Part 4, Diagnostic 
Codes 7338, 7803, 7804, 7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a May 2003 letter, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Treatment records have been obtained and the veteran has been 
afforded multiple examinations.  Therefore, it is concluded 
that the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303.  When a veteran served 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including presumption of service connection under this 
section, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

The veteran did serve in Vietnam during the above stated 
period.  There is no affirmative evidence to indicate that he 
was not exposed to Agent Orange.  Therefore, he is presumed 
to have been exposed to Agent Orange during his service in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if it is 
manifest to a degree of 10 percent or more within one year.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran has offered statements indicating his belief that 
his peripheral neuropathy is related to exposure to Agent 
Orange during his active service and that his low back 
disability and right shoulder disability are also related to 
injuries he received during his active service.  However, he 
is not qualified, as a lay person, to furnish medical 
opinions or diagnoses, as such matters require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, his statements are not probative in 
determining any current diagnoses or etiology for any current 
diagnoses.  

Service medical records are silent for complaint, finding, or 
treatment of peripheral neuropathy or low back disability.  A 
September 1963 service medical record reflects that the 
veteran reported having a sore right shoulder.  An August 
1966 service medical record indicates that the veteran had 
been involved in a jeep wreck, but his only injury was to his 
left ankle.  The report of the veteran's September 1967 
service separation examination, and medical history completed 
in conjunction therewith, reflects that the veteran reported 
that he did not have recurrent back pain or painful or trick 
shoulder, and the examination report reflects that the 
veteran's spine and upper extremities were normal.  The 
examination report also indicates that he was neurologically 
normal.

A February 1996 statement from a private chiropractor 
indicates that the veteran had been treated by the 
chiropractor in 1980 for a problem with his lower back.  It 
indicates that no records are available.  

The report of a December 1996 VA X-ray and examination 
reflects that the veteran had arthritis of the right 
shoulder.  

The report of an October 1998 VA X-ray of the veteran's spine 
indicates an impression of multi-level degenerative disc 
disease from L3 to S1.  The report of a January 2000 VA bone 
scan indicates increased osteoblastic activity at L5 that was 
suggestive of degenerative joint disease, as well as 
osteoblastic activity in the right shoulder that could be due 
to degenerative joint disease.  

An August 2000 letter from a private chiropractor reflects 
that X-rays of the veteran's lumbar spine, first taken in 
October 1998, indicates a large osteophyte at level L5.  
There also appeared to be spondylotic degenerative changes.  
The chiropractor indicated that the radiological findings 
were of a chronic post-traumatic nature and not acute.  

The report of a December 1999 VA orthopedic examination 
reflects that the veteran had degenerative arthritis of the 
lumbar spine.  The examiner commented that it appeared that 
the veteran's disabilities were service connected.  The 
report of an August 2001 VA examination, accomplished by the 
same VA examiner, reflects diagnoses including constrictive 
capsulitis of the right shoulder with arthritis and 
degenerative disc disease at multiple levels.  It was the 
examiner's opinion that these conditions could very well have 
existed because of activities carried out while in the 
service.  However, it was clear that these areas were not 
treated during military service and the examiner did not know 
whether arthritis had been present in these areas prior to or 
just immediately after discharge.  The examiner could only 
say that with the type of activities in service it was 
possible that these activities were the causative factor for 
the present condition.  

The report of an August 2001 VA neurology examination 
reflects diagnoses including mild sensoriperipheral 
neuropathy involving all extremities with an etiology 
possibly secondary to previous abuse of alcohol and/or covert 
diabetes mellitus.  It was the examiner's opinion that the 
peripheral neuropathy was not related to service, including 
exposure to Agent Orange during active service. 

The report of an August 2001 VA examination reflects that the 
veteran did not have any complaints about umbilical hernia 
repair.  There was no tenderness to touch in this area.  The 
veteran had no hernia at the present time.  The diagnoses 
included normal physical examination with respect to the 
examination relating to the postoperative residuals of 
umbilical herniorrhaphy. 

There is no competent medical evidence indicating that the 
veteran had acute or subacute peripheral neuropathy during 
his active service or within one year of exposure to Agent 
Orange while in Vietnam.  There is competent medical evidence 
that he currently has peripheral neuropathy and that it is 
not related to his active service, including exposure to 
Agent Orange during his active service.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran had acute or subacute peripheral neuropathy during 
service or within one year of exposure to Agent Orange during 
service, or that his current peripheral neuropathy is related 
to his active service, including exposure to Agent Orange 
during his active service. 

There is no competent medical evidence that the veteran had 
any disability of the low back, including arthritis or 
degenerative disc disease, during his active service or that 
he had arthritis of his low back within one year of discharge 
from active service.  Rather, the competent medical evidence 
indicates that the veteran had no complaints regarding his 
low back during service or at the time he was discharged from 
service and examination at service discharge was normal with 
respect to his spine.  The first evidence that the veteran 
had low back complaints is a February 1996 private medical 
statement indicating that the veteran was seen in 1980, 
approximately 13 years after service, for complaints relating 
to his low back.  Disability of the low back was first shown 
by X-ray evidence in 1998.  With respect to the August 2000 
statement that the X-ray findings, relating to the veteran's 
low back, were chronic and post traumatic in nature, the 
Board concludes that this is not probative evidence either 
for or against a relationship between current back disability 
and the veteran's active service, because it does not 
indicate what traumatic events are being referred to.  With 
respect to the December 1999 statement by the VA examiner 
that the veteran's disabilities are service connected, the 
Board concludes that this is not probative evidence either 
for or against a relationship between degenerative arthritis 
of the lumbar spine and the veteran's service, because it is 
not clear what the examiner means by service connected and it 
is unknown as to what the examiner's knowledge would be in 
this area.  Further, this examiner further elaborated on 
subsequent examination that it was his opinion that it was 
only a possibility that there was a relationship between the 
veteran's inservice activities and current low back and right 
shoulder disabilities.  Therefore, the Board concludes that 
the statement that the veteran's disabilities are service 
connected and the statement by the VA examiner, in the August 
2001 VA examination report, regarding a possibility of a 
relationship, are of no probative value in determining 
whether there is a relationship between current back 
disability and the veteran's active service because they are 
couched in either vague incomprehensible terms or in terms of 
there being a mere possibility rather than speaking to any 
probability of a relationship.

On the basis of the above analysis, there is no competent 
medical evidence of probative value indicating that the 
veteran's currently manifested degenerative disc disease and 
arthritis of the low back existed during active service, that 
arthritis of the low back existed within one year of active 
service, or that there is any relationship between currently 
manifested low back disability and the veteran's active 
service.  There is competent medical evidence that he did not 
have any disability of the low back during active service or 
at service separation, and the first competent medical 
evidence indicating any complaints with respect to the low 
back reflect that these occurred in 1980, approximately 13 
years after service.  Therefore, the Board concludes that the 
competent medical evidence demonstrating that there was no 
disability of the low back during service or at service 
separation is of greater probative weight and a preponderance 
of the evidence is against a finding that the veteran's 
currently manifested degenerative disc disease and arthritis 
of the low back existed during service, that arthritis 
existed within one year of service, or that there is any 
relationship between current low back disability and the 
veteran's active service.  

Service medical records do reflect one complaint with respect 
to the right shoulder during service, but there are no other 
complaints and at separation the veteran indicated that he 
did not have recurrent shoulder pain, and the examination 
indicates that his upper extremities were normal.  The first 
post service evidence of right shoulder disability is the 
report of a December 1996 VA examination, indicating that 
there is arthritis of the right shoulder.  As previously 
noted the August 2001 VA examiner indicated that there is a 
possibility of a relationship, but does not address any 
probability.  Therefore, the Board concludes that the August 
2001 examination report is of no probative value in 
determining whether there is a relationship or not between 
current constrictive capsulitis of the right shoulder with 
arthritis and the veteran's active service.  Since there is 
affirmative medical evidence that the veteran had no right 
shoulder disability during service or at service separation 
and there is no competent medical evidence indicating that he 
did have such disability or that current disability is 
related to service, a preponderance of the evidence is 
against the claim for service connection for right shoulder 
disability, including constrictive capsulitis of the right 
shoulder with arthritis.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  

The veteran's service-connected postoperative residuals of 
umbilical herniorrhaphy have been evaluated under Diagnostic 
Code 7338 of the Rating Schedule.  Diagnostic Code 7338 
provides that a small, reducible, or without true hernia 
protrusion, warrants a noncompensable evaluation.  A hernia 
that is postoperative recurrent, readily reducible and well 
supported by truss or belt warrants a 10 percent evaluation.  

There is no competent medical evidence indicating that the 
veteran's postoperative residuals of umbilical herniorrhaphy 
are manifested by any recurrent hernia.  The report of an 
August 2001 VA examination reflects that there is no 
recurrent umbilical hernia.  The report indicates that there 
is a scar, but there is no tenderness to touch in the 
umbilical hernia repair area.  

In the absence of any evidence indicating that there is a 
recurrence of the umbilical hernia and evidence indicating 
that there is no recurrence, a preponderance of the evidence 
is against a compensable evaluation throughout the appeal 
under Diagnostic Code 7338.  Further, in the absence of any 
evidence indicating that the scar is superficial, poorly 
nourished, has repeated ulceration, is tender and painful on 
objective demonstration, or affects the function of any part, 
and competent medical evidence indicating that a scar is well 
healed and not tender, a preponderance of the evidence is 
against a separate compensable evaluation for the scar under 
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (2002).


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for degenerative disc disease and 
arthritis of the low back is denied.  

Service connection for constrictive capsulitis of the right 
shoulder with arthritis is denied.

An increased compensable initial evaluation for postoperative 
residuals of umbilical herniorrhaphy is denied.


REMAND

An April 2003 RO decision granted the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disability, effective June 17, 2002.  
In May 2003 the veteran submitted a notice of disagreement 
with the June 17, 2002, effective date assigned.  Where there 
is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlicon v. West, 12 Vet. App. 238 
(1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an effective date prior to June 17, 
2002, for a total disability rating based 
on individual unemployability due to 
service-connected disabilities.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of the 
issue of entitlement to an effective date 
prior to June 17, 2002, for the 
assignment of a total disability rating 
based on individual unemployability due 
to service-connected disabilities by 
filing a timely substantive appeal 
following the issuance of the statement 
of the case, in order to perfect his 
appeal with respect to this issue.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


